                    EXHIBIT 4

Pearl Meyer Report, Mullaney Ex. 43 (ECF No. 339-4)
              P~ I Pearl Meyer & Partners
              ~ I Coniprehensive Cornpensation··




                     CEO Compensation Analysis & Recommendations
                    Competitive Frames of Reference


                      Confidential
~                     June 7, 2013
0
zI
m
><     P\\   Pr"irl :v1 •· ·-  1' 1r,• , •·
0
-l,.
       ~      ,,, ,,, ' . ,.,,
0
-..J
0)
.p,.
        The Compensation Committee of WonderWork engaged Pea rl M eyer & Partners (PM&P) to provide
        competitive compensation data and analysis for its Chief Executive Officer (CEO) including a
        recommendation on a CEO compensation program going forward.

        PM&P, working with the Committee and with input from its CEO, developed five peer groups of
        organizations that are used as competitive frames of reference in this report.

           Traditional Non-Profit

           High Growth Non-Profit

           High Growth For-Profit

           Large Foundations

           University Development Officers

        PM&P analyzed Form 990 and other public filings for the above organizations to determine CEO pay levels at
        each respective organization.

        This report summarizes CEO and other relevant executive pay levels for each of the peer groups and
        includes our initial recommendations.




~
0
zI
rn
X
0
-lo.
0
--..J
O'>
u,
      Stud Findings


          The result s of our analysis suggest s that in compar isons t o all pee r gro ups, t he CEO's current ba se sala ry is very
          compet itive - and on the higher end of t he competitive range (ge nerally around the range of 75 th percentile t o
          over the 90 th percentile),
          Given t hat t he CEO is not covered by an ince nt ive program, M r. Mullaney' s t ota l pay is somewh at less competitive
          when ta king into account th e amount of ince nt ives paid to CEOs of ot her orga nizations. This is mostly true w hen
          compared to for-profit organi zations.


      Peer Group Analysis
          Given Mr. Mullaney' s significant track record, a t raditional approach to co nstru cting a pee r group wo uld not give
          the Committee all of the information needed to underst and the competit iveness of M r. Mullaney's cu rrent pay
          package. Given t his, w e developed fiv e pee r groups for con sid eration . While we believe all of this data will help
          the Committee bette r understand the pay landscape, we believe the Committee should focu s on three of the five
          pee r groups. The chart on th e next page summarizes ou r view s of the importance of each pee r g ro up.




~
0
z
I
m
><
0
~

0                                                                                                                              f   1   '   1   "',...   4
                                                                                                                                                            ...   '



-.J
0)
0)
        Deer Gro      Relevance




         Traditional Non-Profit - Entities that have                    Low    While the trad itional approach 1s the nost common
         comparable missions to WonderWork and are                             way to assess CEO pay, we do not believe this data
         comparable in size.                                                   set takes into account Mr. Mullaney's ~ignificant
                                                                               experience and performance with other
                                                                               organizations.

         High Growth Non-Profit - Entitie s that have                          Aithougn any organ izc1• ·ons can 'P • it1c11ed far
         -:orrparable m:s. ions to Wo nderWork and have a                      '..iE:r,ch 11ark i,1g pay agic ~ 0 t ·~r - L '"''rn·.at1ons, ,ve
         demori strated tra ck recor d o f aggressively growing                btolieve t his data S'8't gi•JeJ . 1e      -·rnt•eE,, Detter
         reve ,u es . ..,.he ize of i:hese entities is closer to               uri der"'"1'7d mg of _,cif lev"' :' n r f,tJ 1 Pt> "...,,"Tifng
         We 1derWork's estil'Y ,t rj reve nues 2020. This co 11                   r d 'l izatio, ,s.
         be eferred +c, as an a pirational" peer group.
            0




         High Growth For-Profit- This consists of publicly-             Low    This data set might be viewed as the very upper
         traded companies that have experienced rapid                          bound in pay. Given that Mr. Mullaney does not
         growth. This group provides an additional frame of                    have exper ience running a public company as a
         reference and are not necessarily a directly                          CEO, we believe this data set should not have any
         comparable peer group.                                                meaningful impact in understanding market pay
                                                                               levels.

         Foundation Peer Group - A group of large                       High   1· is 1 _a sonJ ble to be i1 eve l\llr. Mullaney has +he
         f "u'ldations +i.. , r>11ght represent viable alten~ a · 11e
                           4
                                                                               skls and e~perie nce ne, es~ ... ry to be con side red 1
         emp lornent choices for !\/Ir. Mullaney.                              a senior exe,ut •ve role among large, reDut,ble
                                                                               found ations.
~        University Development Officers- Given the focus               High
0                                                                              Similar to the Foundation Pee r Group, we believe
zI
         on fund raising, a fifth group that can provide another               Mr. Mullaney has the skills and experience to be
         point of reference consists of several of the country's
m                                                                              considered as the top development officer in a
X        elite, large research institutions.                                   large university.
0
-->,.

0                                                                                                                                ,...::: .   ,
-...J
0)
-...J
                        Mr. Mullaney's Request


                            PM&P understands Mr. Mullaney would like to be considered for an annual incentive structured as follows:
                                   For an A+ performance           $250,000
                                   For an A performance            $150,000
                                   For an A- performance           $   75,000
                                   Anything below an A             No bonus


                            We have two key observations on this request:
                                   We believe the proposed evaluation scale is too compressed to allow the Committee to differentiate
                                   performance and establish an award on this basis. For exa mple, it may be impossible to clearly articu late
                                   what differentiates A+ from A performance
                                   The maximum award is 53% of salary. This is not unreasonable as a general comment, but it is very high in
                                   a non-profit environment. Of course, if Mr. Mullaney is able to repeat his results at Smile Train (his prior
                                   employer}, it would be reasonable for the Committee to consider an unorthodox approach to establishing a
                                   bonus structure.




~
0
zI
m
><
0
....lt.
          U  0     '
                   L'
0         ,J ,,
                                                                                 4
--..J     t.;,:_
0)
(X)
                   PM&P's Recommendations


                       Our analysis of the CEO tota l pay levels of the three most relevant peer groups shows the fo llowing:




                     High Growth Non-Profit                            $495,000

                     Fo,J;idatior:s                                    $559,000

                     University Development Officers                   $630,000



                       Based on the above, we believe the Com mittee could consider the following approach:
                               A salary remaining at $475,000 .
                               An annua l ince ntive within a range of $50,000 to $200,000 covering 2012 performance . Over the next few
                               years, this range of incentive should provid e the Committee with the opportunity to recognize performance
                               and provide very compet itive compensation.
                                      This assumes Mr. Mul laney has performed at or above 75 th percentile levels. We realize the
                                      Committee may need t o assess performance on a discretionary basis.
                               A periodic review of M r. Mu llaney's award opportunity to en sure it provides appropriate reward s for high
                               levels of performance and is supported by market practice.
                      PM&P understands Mr. Mu llaney has made other contract requ est s. PM&P recommends the Committee quantify
                      the value of these requests . Any requests of significant value should take into account the amount of annual
~                     incentive that may be granted.
0
zI
                      Finally, it is very important in determin ing the appropriate level of compensation that the Committee be cogniza nt
                      of the optics/ perceptions on whethe r t he compensation is reasonable - in the eyes of interested parti es (e.g.,
m                     media) and government reg ulators - represented by the IRS's Section 4958, which provides regulatory oversight
X
0                     on executive compensation in 501 (c)3 and 501 (c)4 organizations.
-lo.
        '/,   I'
0
-...J   ~~                                                                    5                                                       :...,.,   ... , ,.
0)
<.O
                               Peer Group Construction & Intermediate Sanctions


                                      The process of assessing executive compensation levels is rarely straightforward, as there are many factors to OB
                                      considered (e.g., industry, size, complexity, strategy, performance, growth, etc.). WonderWork's somewhat, rIq--1e
                                      "busine ss'' mode! does create challenges in defining with great certainty appropriate compensation parameter:;.
                                      While our work is guided by considerable experience and profe ss ional practice, in this ca se it is also guided bv rie
                                      Internal Revenue Code Section 4958, commonly referred to as Intermediate Sanctions.
                                             This covers 501(c}3 and 501(c}4 organizatio ns and provid es regul ations that guide organizations in how t o set
                                             and manage the compensation of "disqualified" individuals, which 'Nould includ e an organizatio ns' CFr,
                                             There are three critical points in the regulations.
                                                    Independent Board members are making pay decision s relative to disqualified individuals.
                                                    A basis for defining compensation parameters is a comparability analysis that in cludes comparisons to
                                                    like positions in like organizations.
                                                    The Board uses this information and any other relevant information to make pay decisions ard
                                                    documents its dec1s1ons and its rationale.
                                      Given WonderWork's unique model, which results in extraordinary growth in a very short period of time , t he re really
                                      isn't a "clean" peer group, however, the different peer groups included in this report provide a reasonable frame of
                                      reference is assessing the CEO's compensation.
                                             We recognize that each peer group alone is clearly not a mirror image of W o nderWorks, but wher t aken as a
                                             whole, the peer groups capture some of t he characteristics of WonderWork (e.g., comparable missions, n on-
                                             profits, rapid growth rates).
                                      We believe that the results provided in this report can help to define parameters in managing the CEO' s
                                      compen sation in the near-term; however, as Wonderworks develops and the marketplace changes, it is ad visabl e LO
~                                     monitor the CEO's compensation to ensure there is a reasonable balance between WonderWork performance and
0                                     market practice.
z I
rn
><
0
~
           I \l   ... !..~ :     1·
0          ~I                                                                                6
-......J
-......J
0
    Peer Groups

       Based on our discussions w ith t he Compensation Comm ittee and CEO Brian Mullaney, and our subsequent ur1dersta-1c.tr.g o"
       WonderWork's mission and its plans for growth, we ·,· ·e developed five differe nt peer groups to provide a broader
       perspective on competitive levels of compensation. G'v"'n that WonderWork is un·q1.Je and is in its infancy st>ges of
       develo pment, there is not a single peer group that wi 11 he a great fit. Therefore, we have ta ken the approach ,f deve loping
       several pe er gro ups that can provide an array of perspectives in as. essing CEO compensation. The peer groups include:

          Traditional Non-Profit- Entities that have compara ble missions to WonderWork and are comparable in size.

          High Growth Non-Profit - Entities that have comparable missions to WonderWork and have a demonstrated tr2d
          record of aggressively growing revenue s. The size of these entities is-:: oser to WonderWork's est•mated •eve'1ues 2020
          This could be referred to as an "aspirationai'" peer group .

                  This excludes entities receiving a substantial portion   r-f   its revenue from gover'iment gr ants o r prograr,-- services.

          High Growth For-Profit- This consists of pub li cly-traded companies that ria1,e expenenced rapid gro wtf--. This group
          provides an additional frame of reference and are not necessarily a directly comparable peer group.

          Foundation Peer Group -A group of large foundations that might represent viabl e alternative employment choices for
          Mr. Mullaney.

          University Development Officers - Given the focus on fundraisir1g, a fifth group that car provide a'iother ooi'l of
          reference consists of several of the country's elit, large ~ec:<>a~ch institutions

    Competitive Pay Data

~      PM&P accessed Form 990 other public fi ings, and survey data to esta b li sh the references for CEO pay levels.
0
z
I
       Pay was aged at an annual rate of 3% to July 1, 2013 t o ensure co nsistency across all data points.
m
X
0
~

0
~
~
~
                       • Competitive Reference Summary
                     •
                          Peer Group 1: Traditional Non-Profit Organization CEOs

                                     ·,-I owing provide s market results for the 15 o rganiz;:,tio -~ re de,; in rhis peer group.
                              As indicated, this peer group approxi mates the estimated size f Wonderwork at around t he year 2015. It does not
                              necessarily consist of organizations that have a demonstrated record of growth.
                              As the resu lts indicate, the current compensation level of the CEO is around the                 '-j.        percentiie.
                           The peer group organizations and detailed -~ ~u!ts are provide, in our"''"'~'"'.:;              _,.,g ~     0   tail.

                                                                C.----




                                                                : WonderWork
                                                                               ,;

                                                                                I
                                                                                    -
                                                                                            Peer Group 1 CEOs (Traditional NFPs)                                r   WonderW~rk
                                                                                                                                                                          CEO
                                                                                                                                                                                     l
                                                                                                                                                                                     I


                                                                f-
                                                                     CEO

                                                                               J
                                                                                I



                                                                                    ~
                                                                                         --
                                                                                           25th
                                                                                        Pere.en tile
                                                                                                       --
                                                                                                            Median
                                                                                                              -                    -
                                                                                                                                            75tti
                                                                                                                                       Percentile
                                                                                                                                                     -      J   L
                                                                                                                                                                     Percentile
                                                                                                                                                                         Posi~on
                                                                                                                                                                          qc,   h
                                                                                                                                                                                     :
                                                                                                                                                                                     j
                                                                                           $204                   $235                      S:n&                     PercPntile

                  Total Cash                                         A,
                                                                                                                                                                          9011 ·
                                                                                           $241                   $285                      $3 R
                   base+ bonus payments                                                                                                                              PPrrentile
                                                                                                        ·--
                  Total Direct                                                                                                                                            35th
                                                                                           $256                   S3 l.O                   .$38-G
                  tota l cash + ben efits+ retirement                                                                                                                Perr.ent il e
                                                                                                                            I
                  Data :r th ousa ids of dollars unless noted



                                                                                                            Peer Group 1 income Statement Statistics

                                                                                                                                            Pe           ISM)       fv     ses ($
~
                                                                                                                                                 ,pnuo



0                                                                                                                                                  $10.5                  $10.9
z
m
 I                                                                                                                                                 $35. 8   -------       $36.8

X                                                                                                           ,_ _ _ _ ___.__ _$_49_ ._
                                                                                                                                    7 ~ - - 1 - - $4~ _ J
0
_.i.

0                                                                                           8
-....J   0,   I           1     ,.

-....J
f\..)
                        ~          -.-   "~   ---~                                ------         -    --   - - --------   ~----~--~--,........-~-~
                        :_. Competitive Refer.eRce ,Summary
                        '         Peer Group 2: High Growth Non-Profit Organization CEOs

                                  The fo fowing provides market results for the 14 o rgan:zations included in this peer group.
                                  As indicated_this peer group approximates the estimated size of Wonderwork at around the year 2020 lS1.JO
                                  million) . ..,..~e median average annual growth in revenue for these organizations wa s 23%. Among orgar ,.:at,ons wh,
                                  a comparable mission - these organizations represented those with the highest growth in revenues.
                                  As the resu 1ts i'ldicate, the current compensation level of the CEO is at higher percentiles.
                                  The peer group organizations and detailed results are provid ed in our Supporting Detail.
                  r                                     t   r----"I                        -                ..    -  -    -                         ..   - ...,
                                                                   ,
                                                                                               Peer Group 2 CEOs (High Growth NFPs)                           I   ~ W~nd~~o;k7
                                                                   ; WonderWork                                                                                   I    CEO    I
                      Annual Pay Element
                                                                   '
                                                                         -·
                                                                        CEO                                                                                       ;    Percentile
                                                                   ~-_J                                                                 ..     .
                                                                                                                                                                  ~- --
                                                                                                                                                                        Po~ition
                                                                                                                                                                             -
                                                                                                                                                                                       1




                                                                                                                                                                                       J



                       Base Salary                                     $475                                                                                             t-h1hest


                      Total Cash                                                                                                                                          Rg l •
                                                                                                                                             ~4J '
                      base+ bonus ;; ment<                                                                                                                             Ps--cPn"ile

                      Total Direct                                                                                                                                        77
                                                                       $500                    $272
                       total ca sh + benefits+ retirement                                                                                                              i= ·ercentile


                      Data :n frousanas of dollars unless ,01.2d




                                                                                                                   Peer Group 2 Income 'it.itement Statistics

                                                                                                                                             Revenue (SM)             Expenses (SM)
~
0                                                                                                                    25 th Percentile              $64.0                  $57.6
z
I                                                                                                                           Median                 $110.8                 $95.1
m
X                                                                                                                    7Sff' Percentile              $146.7                $139.2
0
~

0    '   l   ~   ' ' I ----   l     •·-'-.
~
~
0J
             i, Competitive-Ref,,erience;Summary
             L PeerGroyp 1~: •MJgp~ rowtll F.orr"'RrofitCompany CEOs

                   -he following provide, market results•.-. -,,e 20 organizations inc 1uded in this peer group.
                   As indicated, this peer group approximates the esti mated size of Wonderwork at around the year 2020 ($100 million)
                   The median compounded annual growth in revenue for these organizations was 38% over the last five year~ Whi le
                   this may not be a directly relevant comparator group, it does provide a perspective on compensation levels ·r, rapid
                   growth companies with revenues comparable to Wonderwork's 2020 estimate.
                   As the results indicat e, the CEO's salary is very competitive, but as expected, total cash and total direct are less
                   competitive, particularly when long-term incentives are included in the mix.
                   The peer group o rga nizations and detailed results are provided in our Supporti ng Detail.

                                                                                    r---;eer ;roup; CEOs (High~ rowt~ For-Profits;--;                                      WonderWork
           Annual Pay Element                                                       - -----......--------------
                                                                                                          75th
                                                                                                                                                                                CEO
                                                                                                                                                                             Percentile
                                                                                                                 Median
                                                                                                                                         -- Percentile
                                                                                                                                               '-----
                                                                                                                                                                              Position
                                                                                                                                                                                 75th
           Base Salary                                                                      s:n~,                  '..JL2l                          $467
                                                                                                                                                                             Percentile

           Total Cash                                                                                              ,.,__h_                                                      3 g th


                                                                                                                                                        ---
                                                                 $47                        q4;.:,                 '.;)'.:>v::,                     .:',775
           base+ bonus pay,-nPri ,                                                                                                                                           Percentile

           Total Direct                                                                                                                                               I          1 r t!
                                                                                                                                                                                 ~()
           total cash + benefits+ retirement                     $500                       $959                  S1,569                          $2,8,,;
                                                                                                                                                                             Percentile
           + long-term incentives:                                                                                                                                        I______
           Data ,n chousands of dollars un;ess noted
           · ,cr-prcfit compan:es generaily dedicate a significam ,:,orcior. of annuai pav to stod-.-basec Lorg-Term .nce11t1ve, {LT, l

                                                                                                                  Peer Group 3 Income Statemen Statistics

~
                                                                                                                                                        Revenue ($M}         El!penses ($M)
                                                                                                                                                                                                                  I
0                                                                                                                     25 th       Percentile                  $42.2                 $49 .3
z I                                                                                                                                 Median                 $104.3               $135.3
m
X                                                                                                                     75 th Percentile                     $202. 4              $170.3 _ j
0
~
              ~   l'.1rtn<?r~
0                                                                                                                                                                                         ,.   t.   , ....   ,.   .c.

""""
.J::-;,.
                                  _ Competitive Reference Summary
                                       Peer Group 4: Foundation 3rd Highest Paid Executives

                                            The fourth peer group is focused on leadership positions ,;, 1 ong scrre =·f :h1 tc;::; ouridations in-~ e U 5 that cor,,·,'ct
                                            represent a potential destination for WonderWork's CEO.
                                             n o rder to provide a comparison, we used the 3"1 highest paid executive in eacr of the foundations as tf-ie poi~ of
                                            comparison. In many cases, the top two positions included the CEO and the Chief Investment Officer.
                                            The summary statistics below for the 3 rd highest paid executives at these foundations indicates that W-, r ~··VJ::i:- •'s C                      ~·=-
                                            is above the 50 th percentile for total cash com pe nsatio n and total direct compensatio n.



                                                                                                                                                                  '
                                                                                                     Peer Group 4 Executives (Foundations)                                WonderWork
                                                                           Wonderwork                      Reflects 3 rd Highest Paid Executives
                                                                                                                                                                             CEO
                                                                               CEO        I
                                                                                                    251t1                                          75 th                   Percentile
                                                                                                          •             Median                           .
                                                                                                 Percent,1e                                     Percent,1e        j
                                                                                                                                                                            Position


                          Base Salary                                          $475                                   ~"0' reported


                          Total Cash
                                                                                                -----------~-~-------                   1
                                                                                                                                                                              74tn
                                                                               $475                                                               ·.•l'"'(l
                          base.,. bonus payrner.ts                                                                                                                         Percentile
                                                                                                              --;----~--,-- - - - - - . I

                          Total Direct                  ---7                   $500
                                                                                              -----
                                                                                                    ·-1.                                          $S59
                                                                                                                                                                              5gi!•
                          total cash + benefit5 -__:-~:..:_e~!                                                                                                             P<'.rcent,le

                         Data i:1 thu, 1sands::; ~ doliars ~rless r.oted



                                                                                                                         Peer Group 4 incor,1e Stateme'it Statistics

~                                                                                                                                                  Revenue    ISM)        Expenses {$Ml
0
zI
                                                                                                                            15&. fJercefltife            $176.5               $127.5
m                                                                                                                       I           Median               $573.5               $234.9
X
                                                                                                                            75 th Percentile            $3,7470               $358.0
0
-:I.
                                                                                                                                                                      l                   J
        PM l'e ,trl \k
0       r'
--..J                         (   ..   'l      'l



--..J
0,
                                               • Competitive Reference Summary
                                             •
                                                    Peer Group 5: University Development Officers

                                                     A.s a fi na l frame of ref erence, given the emphasis on fundraising, we have provide d competit've ma r ·e da ta fo r the
                                                     To p Development position at large, research universit ies .
                                                      While we recognize t hat the un iversity model for f und raisi ng (e.g., stro ng al um n; base) is different tha r tha~ of
                                                      WonderWorks', it does prov ide yet anothe r point of refe rence .
                                                      WonderWork's CEO is positioned at approximate ly t he 25t h perce nti le fo r all elements of pay.



                                       i                             --···-1                             F                -- -    -     ----
                                                                                                             Peer Group 5 CEOs (Univ. Development Officers,
                                                                                                                                                             --7
                                                                                                                                                               j       1   WonderWork
                                                                                                                                                                               CEO
                                       I Annual Pay Element
                                                                                                                                                                            Percentile
                                       ~                           -~ --- J                                                                      ..                          Position

                                                                                                                                                                              @ 25 th
                                           Base Salary                                                           ',4.70          $S1Q                 $S50
                                                                                                                                                                            Percentile

                                           Tota l Cash                                                                                                                        @   2s 1+
                                           base+ bonus pa-ymenb                                                       1                                                     ::>ercent' e
                                                                                                         j       S4_i_l - -+-- -s-s_1_s _ _+--~5-_5_9_0_~

                                           Total Direct                                                                                                                       @) 25'b
                                                                                                         ~         40                                 S63L
                                           total cash + benefits+ ret iremer t                                                                                              ,:,ercenti!e
                                                                                                                                            J                      I




                                   ) ata in thousands of dollars un less noted


~
0
z I
m
X
0
....lo.
          PM Pe,trl \h:\Cr ~ P 1rtners
0         ~rr~. (, ,,,n,,,.,,.•11.                                                                               12
---..I    ~                  , _,,.,        ,<,rr. 1 "}1-.:(,u~n
---..I
0)
       Supporting Detail




~
0
zI
m
X
0
-lo.
0              I;          • ' . -~ , ., 'v1c   .• ·)t   :!.   .   • ~· .
-..J
-..J
-..J
                    The following provides a list of institutions that have somewhat comparable missions as WonderW ork and are
                    of a comparable size, based o n WonderWork's projected 2015 revenues and expenses.



                                                                                                   --- ----- -~- -~~- ~--...-
                                                                                          Income Statement
                                                                                                                                                        -- --~7
                                                                                                                                          B-ala-nce Sheet
             Organization
                                                                                     Revenues           Expenses                    Asset s            Liabilities
                                                                                                       $11,.889,170               S46,5Jl9,430
             rmerica n Live r Foundation                               NY            $8,582,746                                    $5,096,471          $3,717,491
               American Lung Associat ion                              NV           $48,565,057        $48,563,482                $29,342,436         $19,026, 863
               Christian Reli ef Services                             Vt-           $39,058,647        $38,798,006                $68,745,584         $56, 354,413
               Crohn' s & Colitis Fou ndation of America               I\':'        $50,905,534        $49,604,872                $23,007,692         $16,795,118
             . Cystic Fibrosis Found ation Headquarters               ,/:'.)        $237,000,942       $176,209,849              $244,454,529         $69,005,614
             ; Head Injury Associat ion                                [·· '"        $10,902,863        $11,295,862               $21,409,035          $9,771,270
               Kids in Distressed Situatio ns                          t✓ Y          $82,207,086        $82,012,346               $2,328,561            $230,786
               Lupus Fo undation of America                           DC             $10,705,131        $10,232,403               $6,701,026           $3,091,767
               National Parkin son Foundation                         FL              $9,259,675       $10,474,5 94              $19,608,254           $1,415,110
               National Society to Prevent Bl indne ss                VA               $540,153          $664,225                  $951,027              $89,013
               Operatio n Smile                                       VA            $47,958,670         $43,346,873              $30, 674,043          $5,774,82S
               Oxfam-America                                            /.      ~
                                                                                    $35,769,359         $37,844,433              $102,090, 256        $14,652,849
               World Hope International                               VA            $11,659,913         $13,518,634               $8,352,046           $5,395,759
               World Lun~ Fo undation                                 NY            $57,889,653        ~36,847?63                $31,532,689           $2,424,360
                                                                      --,-
                                                           25• 1• Percentile        $10,474,552        $10,885,228                $7,526,536          $2,347,925




~
                                                                   Median

                                                           75•h Percentile
                                                                                    $35,769,359


                                                                                    ----- -· - -· -- __
                                                                                    $49,735,296
                                                                                                       $36,847,763

                                                                                                     $45,955,178
                                                                                                             ...,.,.,,..,,_,   ___
                                                                                                                                 $23,007,692

                                                                                                                                 $39,041,060
                                                                                                                                   ,,,,,
                                                                                                                                                      $5,395,759

                                                                                                                                                      $15,723,984


0
zI
m
X
0
_.:,,.
         c     ex   1' ,rtn..:r,
0
--...J
--...J
co
                                      SUP-P-Oriil:ililg Detail
                                      Reer. GrouP- 1: mraditional P.eer Group CEO Pay




         America n Found at ion For The Blind
         America n Liver Fo undation
                                                          Executive


                                                          Ca rl Au usto
                                                                                                " ' '"' ■
                                                                                                $260,866         $0
                                                                                                                        Total Cash
                                                                                                                        base+ bonus



                                                                                                                         $260,866       $132                $2,765
                                                                                                                                                                                 rotal
                                                                                                                                                                              Comiiensation
                                                                                                                                                                            total cash + other
                                                                                                                                                                            deferred + benefits
                                                                                                                                                                                 $317,298
                                                                                                                                                                                  $263,763
         Ame ri ca n Lung Associat ion                    Charl es Connor                       $319,133         $0      $319,133        $0      $54,457    $12,906               $386,496
         Christian Relief Se rvices
         Crohn's & Co liti s Found ation of America
                                                         IBrya n Krizek
                                                          Richa rd Geswell
                                                                                                $154,2 33
                                                                                                $461,748
                                                                                                                 $0
                                                                                                             $60,000
                                                                                                                         $154, 233
                                                                                                                         $521,748
                                                                                                                                         $0
                                                                                                                                         $0
                                                                                                                                                  $6, 029
                                                                                                                                                 $29,034
                                                                                                                                                            $7,729
                                                                                                                                                            $2 1,613
                                                                                                                                                                                  $167,991
                                                                                                                                                                                  $572,395
         Cyst ic Fibrosis Foundation Headqu arters        Ro bert Bea ll                        $502,429     $175,750    $678,179      $33,374   $342,858   $19,314             $1,073,725
         Head Injury Associatio n                         Liz Giordano                          $302,656         $0      $302,656      $70,549      $0      $9, 647               $382,852
         Kids in Distressed Situations                    Janice We inman                       $190,006     $50,000     $240,006        $0       $7,200    $6,419                $253,625
         Lupu s Fou ndation of America                    Sa nd ra Raymo nd                     $230,640     $12,000     $242,640        $0      $20,700    $5,830                $269,170
         National Parkin son Fo undation                  Joyce Oberdorf                        $290,000         $0      $290,000        $0       $7,350    $6,177                $303,527
         Nation al Society t o Preven t Blind ness        nmothy Gresham                        $109,777         $0      $109,777        $0         $0      $16,510               $126,287
         Operat ion Smile                                 William Magee Jr                      $306,250         $0      $306,250        $0      $21,375     $870                 $328,495
          Oxfam-Am erica                                  Raymond Offenh eiser              I   $340,307     $16,300     $356,607       $465     $111,880   $23,629               $492,581
         World Hope Internatio nal                        -· CEO data not available-
         World Lung Fou ndatio n                          Pe ter Baldini                        $195,000     $20,000     $215,000        $0       $7,800    $22,580               $245,380

                                                                    =,,     =-r ;,- t'IP
                                                                                 e-di:!n
                                                                                                $203,910
                                                                                                $284,617
                                                                                                                         $240,665
                                                                                                                         $284,!i::.7
                                                                                                                                                      -
                                                                                                                                                                       -[-
                                                                                                                                                                        .
                                                                                                                                                                                  $256,160
                                                                                                                                                                                  $310,413

        I                                                          7   1   P=-rc=-nti ,,.       $.:115,912               $315,912
                                                                                                                                                                       ·----
                                                                                                                                                                                  $385,585




~
0
zI
m
X
0
_.i..
        I\!   '
0
        ~~                                                                                                   5                                                                 .,, ft1t'yJ
--..J
--..J
(0
                        ·. ~ S-~ppor,ting~Detail
                          · Peer Group 2: HJgh LG.r;owthJ/tAsp_irational Non-Profit•Peer Group

                             The fol lowing provides a list of institut ions t hat have had a track record of growing reven ues ove r the last
                             severa l years. The size of th ese organizations is actually more comparable to the exp ected size of
                             Wo nd erWork in 2020 .



                                                                                                          Income Statement                              Balance Sheet
                         Organization                                             I State           Revenues             Expenses
                                                                                                                                        ...
                                                                                                                                                 Assets            Liabilities
                        AIDS Healthcare Fo und ation                                  CA           $141,877,552         $101,738,621          $135,273,683        $39,580,945
                        America n Lung Association                                    NY            $48,565,057          $48,563,482          $29,342,436         $19, 026,863
                        Am. Soc. for Prevention of Cru elty to Ani mals (ASPCA)       NY           $148,247,629         $1~5,507,016          $?13,706,112        $30,794,533
                        Children Intern ational                                       MO           $156,422,279         $155,129,314          $60,109,127         $15,282,877
                        Citihope Internation al                                       NY           $125, 329,5 13       $120, 173,075          $9,560,340           $688,867
                        ICrohn's & Coliti s Foundation of America                     NY            $50,905,534         $49,604,872           $23,007,692         $16,795, 118
                        1Environmental   Defe nse Fund                                NY            $96,358,261          $88,540,355          $153,964,992        $16,930,820
                         Heifer Project International                                 AR           $127,596,169         $117,606,508          $180,139,760        $23,496,352
                        ' Kids in Distressed Situations                               NY            $82,207,086          $82,012,346           $2,328,561           $230,786
                        !operation Blessing lnt' I Relief & Developme nt              VA           $263,908,319         $262,827,722          $17,170,468          $7,828,346
                        Ope ration Smile                                              VA            $47,958,670         $43,346,873           $30,674,043          $5,774,825
                         Project Orbis International                                  NY            $86,928,876          $81,479,054          $46,708,977          $1,492,608
                        Th e Elizabeth Glase r Pediat ric AIDS Foundat io n           DC           $161, 703,471        $164,151,044          $33,317,641         $21,734,395
                        World Lung Foundation                                         NY            $57,889,653          $36,847,763           $31,532,689         $2,424, 360


                                                                              25" Percentile   I   $63,969,011          $57,573,418           $2.:l,591_,37S       $3,261,976

                                                                                                   $110,843,887         $95,139,488           $32,L25, :55        $16,038,998
                                                                                    Medi~
                                                                              7:t ~ercentile       $146,655,110         $139,173,531          $ 116,4S2,S44       $21,057,512
                                                                                                                    i

~
0
zI
rn
X
0
.....i.
          PM l't:   I
0          'I'                                                                                              16
~         (\.:.                                                                                                                                                            (.•;; ci   ~   1   ,t   I   t   •   .;,   ,,· •   "




co
0
                                                                                                                                                                                          ifotal
                                                                                                                   ;,
                                                                                                                                                     Deferred
        Organization                                                Executive                  Base Salary
                                                                                                                                                      Comp
                                                                                                                                                                                               .
                                                                                                                                                                                               - -
                                                                                                                                                                                    deferred+ benef
                                                                    Michael Wei nstein                                      $355,200                 $23,458        $1,850                :I   ,:

                                                                    Charles Conn or            $319,133                     $319,133         $0      $54,457        $12,906     I       $386,496
       ' Am. Soc. fo r Preventio n of Cruelty to Animals (ASPCA)    Edw in Sayres              $437,500       $125,000      $562,500       $3,564    $31,772        $16,749             $614,585
        Childre n International                                     James Coo k                $433,829             $0      $433,829       $22,750   $21,752        $18,663             $496, 994
        Citi hop e Int ernational                                   Rev. Paul S M oore Sr      $106,978             $0      $106,978         $0        $0           $30,980             $137,958
        Cro hn' s & Co litis Foun dation of America                 Richard Gesw ell           $461,748           $60,000   $521,748         $0      $29,034        $21,613             $572,395
        Environmental Defense Fund                                  Frederic Krupp             $407,510           $26,000   $433,510         $0      $35,904        $1 7, 670           $487,084
        Heife r Project Int ern at ional                            Pierre Ferrari             $290,625             $0      $290,625         $0        $0           $36,044             $326,669
        Kids in Dist ressed Situations                              Janice We inman            $190,006           $50,000   $240,006         $0      $7,200         $6,419              $253,625
        Operation Blessing In tern at ional Re lief & Development   Bill Horan                 $331,623            $147     $331,770       $1, 663     $0           $11,889             $345, 322
        Operation Smile                                             Will ia m Magee Jr         $306,250             $0      $306,250         $0      $21,375         $870               $328,495
        Project Orbis Intern ational                                Barba ra Debuono           $230,433             $0      $230,433         $0        $0           $19,240             $249,673
        The Elizabet h Glase r Pediatric AIDS Foundat ion           Charles Lyons II           $358,284           $72,500   $430,784       $23,032   $87,150        $19,831             $560,797
        World Lung Fo undatio n                                     Pet er Baldin i            $195,000           $20,000   $215,000         $0       $7,800        $22,580             $245,380


                                                                             25t> Percentile                                                                    I
                                                                                               $238,487                     $252,661                                                    $271,886
                                                                                      Median   $-~~2.692                    $325,452                                                    $362,s_s
                                                                             75'' Percentile   $39:i,204                    $ 32,829   I                                                $494,5_7




~
0
z
I
m
X
0
~
      f'M                  __ Cx l\1rtn<.:'r,
0       I'                                                                                                   fi
--i
CX)
~
                     Th e fol lowi ng provides a list of publicly-traded in st itutions that have had a st rong track record of growing reve nues over the la st
                     several yea rs. They are in range of industry sect ors, but the common bond is rapid growth . The size of these organizations is also
                     more com parable to the expected size of Wond erWork in 20 20.



                                                                                                                    Income Statement
                                                                                                                                                                                                                                                                       ..
             Bio life Solutions                                                                    WA           $5,663,000                 $7,323,000           $3,170,000                   $15,656,000                                                       $25,212,999
             Cavium                                                                                CA          $235,479,996              $348,112,000         $331,503,998                   $88,442,001                        34%                          $1,681,832,886
             Constant Co ntact                                                                     MA   "'""
                                                                                                               $252,154,007              $239,398,~07         $257,261,993                   $53,680,000                         38%                          $458,193,207
             Dexco m                                                                               CA           $99,900,002              $154,400,002         $106,000,000                  $29,000,000                         85%                          $1,472,660,156
             Docu men t Security Sys                                                               NY          $17, 115,000               $21,396,000          $14,250,000                   $5,527,000                          23%              38%          $63,824,501
             Ebix                                                                                  GA          $199,369,995              $128,800,995         $5 16,945,984                 $149,791,000                         36%              32%         $737,452,820
             Endologix                                                                             CA          $105,945,999              $141,719,997         $165, 102,997                  $70,628,998                        31%               30%         $844,018,616
             Fab Unfversa l                                                                         PA         $27,459,000                $31,463,000         $167, 794,998                  $33,865,002                        40%               55%          $72,126, 503
             lnsul et                                                                              MA          $211,369,003              $263,236, 004        $198,059,006                  $153,882,996                        74%               N/A        $1,595,539,185
             Live perso n                                                                           NY         $15 7,408,997             $151,053,997         $208,576,004                  $38, 333,000                         25%              34%         $508,920, 685
             Logm ein                                                                              MA          $138,837,006              $135,271,006         $279,537, 994                  $94,901,001                        39%               N/A         $618,765,930
            Il'v1a ko Surgical
             Meetme
                                                                                                    FL
                                                                                                    PA
                                                                                                               $102,719,002
                                                                                                               $46,657,001
                                                                                                                                         $135,270,000
                                                                                                                                          $56,965,001
                                                                                                                                                              $166, 901,993
                                                                                                                                                              $104,434,998
                                                                                                                                                                                             $26,065,001
                                                                                                                                                                                             $18,913,000
                                                                                                                                                                                                                                166%
                                                                                                                                                                                                                                192%
                                                                                                                                                                                                                                                  N/A
                                                                                                                                                                                                                                                  117%
                                                                                                                                                                                                                                                              $580, 215,515
                                                                                                                                                                                                                                                               $57,192,001
            IMerge Healthcare                                                                           IL     $250,959,000              $279,761,000         $436,852,997                  $359,391,998                        33%                28%        $308,437,805
             Openta ble                                                                             CA         $161,632,004              $137, 660,004        $23 7,246,994                  $69, 332,001                       31%               N/ A       $1,519,626,099
             Procera Netw orks                                                                      CA          $59,626, 999         I    $54,295,999         $167,037,994                   $20,233,000                        55%               N/A         $303, 288,513
             So urcefire                                                                           MD          $223,089,996          I   $218,062,996         $364, 674,011                     $119,547,997                    32%               N/A        $1,743,098,022
             Star Scie ntific                                                                       VA          $6,188,000                $29,041,001          $3 1,924,000                      $6,940,000                     68%               -25%        $248,073,105
             Universa l Display                                                                     NJ         $83,244,003                $73,584,003         $385,523,987                      $35,289,001                     49%                42%       $1,374,518,188
             USA Technologies                                                                       PA         $29,017,000                $34,228,000          $33,220,001                      $11,565,000                      26%               33%         $60,499,802
                                                                                                                                                                                        - ·
~
0
zI
rn
><
0
~
              Vvcui..-.: .. ,
                       "                           o, ,cJ    r ~'•·• 1
                                                                                       25·• Percer.•il,;,


                                                                                       75    h
                                                                                                    M ~d an

                                                                                                 Pe•cer,•ile

                                                                         , PI O l';"C .. , re-1.,,-,t
                                                                                                               $42,247,001

                                                                                                               $104,332,500

                                                                                                               $202,369,747
                                                                                                                               ,1,
                                                                                                                                         $49,278,999

                                                                                                                                         $135,270,503

                                                                                                                                         $170,315,750
                                                                                                                                                 ,,.
                                                                                                                                                         I
                                                                                                                                                              $105,608,749

                                                                                                                                                              $182,927,002

                                                                                                                                                              $292,529,495
                                                                                                                                                             "l   ,II   1 211 1r ~ ! O J( 1 l
                                                                                                                                                                                                $19,903,000

                                                                                                                                                                                                $36,811,001

                                                                                                                                                                                                $90,056,751
                                                                                                                                                                                                   ri ~   l
                                                                                                                                                                                                                        I
                                                                                                                                                                                                              !L, rru lrw·
                                                                                                                                                                                                                                32%

                                                                                                                                                                                                                                 38')(,

                                                                                                                                                                                                                                 58%
                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                             r,d $ 5 1:1111,c n
                                                                                                                                                                                                                                                  N/ A
                                                                                                                                                                                                                                                  N/A
                                                                                                                                                                                                                                                  N/A
                                                                                                                                                                                                                                                             ,104,086,451
                                                                                                                                                                                                                                                             $544, 568,100

                                                                                                                                                                                                                                                             $1,399,053,680   ,


       PM 1\ ul '.vk\r-•r             ~     I' rtnLI',
0
-..J
(X)
       ~   ( un ,;;r,11;1:· ''il '1   ~f ,11 ,'l~T:,.\{1 !(":;
                                                                                                                                                         1b                                                                                              I   I,,
                                                                                                                                                                                                                                                                   '
I\.)
                                        Su J;u~or.ti ng Deta iI
                                        l?eel'i Gr.ou~ 3: l:-ligfi Gr.owtfi F.or.-P.rofit ComP-anv, CEO Pay
                                                                                                                       •------.__,--


          Biolife Solut ions
          Cavium                                                                             $350,000                    $350,000     $2,715    $3,760,133    $4, 112,848
          Constant Contact                                      Gail F. Goodma n             $450,000     $300,797       $750,797    $11,030     $476,831     $1,238,658
          Dexcom                                                I
                                                                Terrance H. Gregg            $420,000     $466,200       $886,200    $12,284    $1,891,932    $2,790,41 6
          Docume nt Secu rity Sys                               Patrick White                $198,450      $12,000       $210,450    $14, 688       $0         $225,138
          Ebix                                                  Robin Raina                  $800,000     $1,600,000    $2,400,000    $9,675     $525,000     $2,934,675
          End ologix                                            Joh n M cDermott             $431, 200    $229,614       $660,814       $0      $1,369,750    $2,030,564
          Fab Universa l                                        Christopher Spen cer         $241,322     $100,000       $341,322       $0          $0         $341,322
          lnsulet                                               Duane Desisto                $422,981     $245,758       $668,739     $7,500    $2,1 75,051   $2,851,290
          Live person                                           Robert P. Locascio           $500,189     $268,200       $768,389     $6,907     $855,030     $1,630,326
          Logmefn                                               Michael K. Simon             $371,000     $208,688       $579,688    $13,352    $3,961,200    $4,554,240
          Mako Surgical                                         Maurice R. Ferre M.D.        $455,82 1       $0          $455,821     $ 3,750   $1,048,128    $1,507,699
          Meetme                                                John Abb ot t                $250,000     $216,000       $466,000       $0          $0         $466,000
          Merge Heal thcare                                     Jeffery A. Surges            $450,000        $0          $450,000    $18,427     $549,720     $1,018,147
          Openta ble                                            Matthew Roberts              $500,000        $0          $500,000      $500     $8,037,487    $8,537,987
          Procera Netw orks                                     James F. Brea r              $345,000     $450,708       $795,708       $0      $1,753,271    $2,548,979
          So urcef1re                                           Martin F. Roesch             $324,250     $223,003       $547,253       $0       $711,285     $1,258,538
          Star Scientific                                       Jonnie R. Wi lliams Sr.      $1,000,000      $0         $1,000,000   $117,641   $12,263,635   $13,381,276
          Universal Display                                     Steven V Abramson            $561,400     $438,750      $1,000,150   $31,110     $438,708     $1,469,968
          USA Technologies                                      Stephen P. Herbert           $332,246      $40,000       $372,246    $18,748     $391,300      $782,294


                                                                          25" Percenrile     $330, 247                   $446,25~                              $959,184
~                                                                                   Median   $421,491                    S~63,471                             $1,569,013
0                                                                         751 Percentil e    $466,866                    $775;2 9                             $2,872,136
zI
m
X
0
--"
         PM i\-1rl :\1,                  'rtncr~
0
----.I
(X)
         ~       ),, I   ~-:I!•   j.11 ..·~1 .. _,i.1'•~
                                                                                                  19                                                           \-:r>\-('   ~



v)
                                               The fol lowi ng provides a list of large fo undations, some of which have stro ng repu tat ions for innovative approaches and an
                                               ability to raise fund s. These institutions could represent a viable emp loyment alternative for Mr. Mullaney as a member of
                                               the sen io r managem ent gro up. Note th at a larger group of foundation s was orig inally develo ped, and only those that
                                               co m pe nsate executives are included below .




                                      Bill & Melinda Gates Foundation                    WA       $3.,959,278,o.!2   $4,957,299,731   $34,640,122,664   $5,804,382, 745
                                      Conrad N Hilt o n Foundation                       NV        $46,510,572        $99,365,775     $2,125,048,563     $93,851,179
                                      David and Lucile Packard Foundation                CA       $3,110,079,563     $284,318,325     $6,100,637,478    $157,961,977
                                      Fo rd Foundation                                   NY       $6,027,284,75 8    $564,371,235     $10,498,932,621   $301,352,951
                                      Harry & Jeanette Weinberg Foundation               MD       $601,857,609       $107,247,858     $2,072,697,349     $14,285, 661
                                      John S an d Jam es L. Knight Fo undation            FL      $4,030,420,323     $111,632,757     $2,137,010, 922   $163,103,878
                                      Kresge Foundation                                  Ml         $4,490,222       $174,924,549     $3,025,786,097    $111,645,769
                                      Rockefeller Foundation                             w,       $545,183,231       $192,945,348     $3,507,144,871    $109,400,443
                                      W K Kellogg Fo undation                            M         $482,307,276      $382,532,302      $465,120,046     $31 6,213,886
                                      IWil liam & Flora Hewlett Foundat ion              CA        $74,618,958       $276,837,531     $7,377,220,546    $492,687,791

                                      ,--                                         25 Percentile    $176,541,038      $127,455,705     $2,128,039,153    $109,961,775

                                      I                                                 M edian    $573,520,420      $234,891,440     $3,266,465,484    $160,532,928

                                                                                  75 Percentile   $3,746,978,857     $357,978,80 8    $7,058,074,779    $312,498,652




~
0
zI
m
><
0
-i..
        [ '. 1   FeaJ       V1t'\, ""          I' mnc~,
0       ~I                             -.A•n    ·~ ~",d   n                                                 20                                                            I"'
---.J             •!~Yi "'1. •   ,,

(X)
~
                                                                                                                                                                           •




                                        Note : fo undatio ns are only required to repo rt aggregate compensati on v alues .




                            .   :   '




                            Bil l & Melinda Gates Foundation                Allan Golston
                            Conrad N Hilton Foundation                      Jaej oon Kang             Director of Investments                 $371,19S          $418,464
                            David and Lucil e Packard Foundation            t George Vera             VP & CFO                                $531,490          $579,331
                            Ford Foundation                                  Nicholas Gabriel         VP, CF O & Treasurer                    $416,437          $551,103
                            Harry & Jeanette We inberg Foundation            Rachel M onroe           President                               $406,208          $463,818
                        John S. and James L Knight Foundation                Pau la Ellis             VP, Strategic Initiatives               $298,791          $349,854
                            Kresge Foundation                                Amy Co leman             VP, Finan ce                            $251,304     II   $332,114
                            Rockefeller Foundation                           Peter M ado nia          Chief Operating Officer                 $498,589     I    $561,539
                            WK Kellogg Fo undation
                            William & Flora Hewlett Foundation
                                                                             Lajun e Tabron
                                                                            Susa n Be ll
                                                                                                      EVP for Operations & Treasurer
                                                                                                   ! Vice Presid ent
                                                                                                                                              $317,161
                                                                                                                                              $333,694
                                                                                                                                                           I
                                                                                                                                                          _I_
                                                                                                                                                                $482,977
                                                                                                                                                                $452,751


                                                                                                                         25' "~rcer,tl e      $32!.,294         $427,036
                        [                                                                                                                     $388,702          $473,398
                            .       _                      _                     _                    _ _____.___Me<Hcn
                                                                                                                         75'~ i:,erter tile   $4 78,051         $558,930




~
0
zI
m
X
0
-.:lo.
         PM .'t    rl           ~        l   tn,:
0
-...J
0)
         &~   I•
                                                                                                 21

01
